DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Amendment filed on August 17, 2022.  Accordingly, claims 1-27 are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas M. Landman (Reg. # 71,073) at 212-551-2601 on August 31, 2022.  The purpose of the examiner’s amendment was to distinctly and particularly point out the invention in order to place the application in condition for allowance.
The application has been amended as follows: 
In the claims:
Claims 2 and 14 have been cancelled.
Claims 4, 11 and 12: “2” in line 1of each claim has been replaced with -- 1 --.
Claims 15 and 21: “14” in line 1of each claim has been replaced with -- 13 --.
Claims 1 and 13 have been amended as shown in the marked-up versions below.
1. (Currently Amended) A method for providing an indication of a capacitor fault in a given string of a capacitor bank comprising at least one string mounted in parallel, each string comprising a plurality of capacitor elements connected in series, the method comprising: 
obtaining a capacitor bank voltage, the obtaining comprising measuring a voltage across the capacitor bank;
obtaining a current of the given string, the obtaining of the current of the given string comprising measuring a current flowing in the given string of the capacitor bank;
determining a measured impedance at a grid frequency using the obtained capacitor bank voltage and the obtained current of the given string; and
providing an indication of a capacitor fault if a difference between the measured impedance and a previously measured impedance exceeds a first given threshold for a first given duration; and wherein the indication of a capacitor fault is also provided if a difference between a delayed measured impedance and a filtered impedance generated by filtering the measured impedance exceeds a second given threshold for a second given duration, the filtering comprising performing a temporal filtering for removing fast variations of the determined impedance over time.

13. (Currently Amended) An apparatus for providing an indication of a capacitor fault in a given string of a capacitor bank comprising at least one string mounted in parallel, each string comprising a plurality of capacitor elements connected in series, the apparatus comprising:
a voltage measuring unit operatively connected to a capacitor bank, the voltage measuring unit for measuring a voltage across the capacitor bank and providing a signal indicative of the voltage;
a current measuring unit operatively connected to the given string, the current measuring unit for measuring a current flowing in the given string and providing a signal indicative of the current flowing in the given string;
a memory unit; and
a processing unit operatively connected to the voltage measuring unit, to the current measuring unit and to the memory unit, the processing unit receiving the signal indicative of the voltage and the signal indicative of the current flowing in the given string and determining a measured impedance at a grid frequency using the signal indicative of the voltage and the signal indicative of the current flowing in the given string, the processing unit further generating and providing an indication of a capacitor fault if the processing device determines that a difference between the measured impedance and a previously measured impedance stored in the memory unit exceeds a first given threshold for a first given duration; and wherein the processing unit further provides the indication of a capacitor fault if the processing unit determines that a difference between a delayed measured impedance and a filtered impedance generated by filtering the measured impedance exceeds a second given threshold for a second given duration, the filtering comprising performing a temporal filtering for removing fast variations of the determined impedance over time.


Allowable Subject Matter
Claims 1, 3-13 and 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed method for providing an indication of a capacitor fault in a given string of a capacitor bank comprising at least one string mounted in parallel, each string comprising a plurality of capacitor elements connected in series in combination as claimed including the indication of a capacitor fault is also provided if a difference between a delayed measured impedance and a filtered impedance generated by filtering the measured impedance exceeds a second given threshold for a second given duration, the filtering comprising performing a temporal filtering for removing fast variations of the determined impedance over time.
With regard to claim 13, the prior art does not teach, suggest or render obvious the claimed apparatus for providing an indication of a capacitor fault in a given string of a capacitor bank comprising at least one string mounted in parallel, each string comprising a plurality of capacitor elements connected in series in combination as claimed including the processing unit further provides the indication of a capacitor fault if the processing unit determines that a difference between a delayed measured impedance and a filtered impedance generated by filtering the measured impedance exceeds a second given threshold for a second given duration, the filtering comprising performing a temporal filtering for removing fast variations of the determined impedance over time.
With regard to claims 3-12 and 15-27, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858